

PLEDGE AGREEMENT
 
PLEDGE AGREEMENT (this "Agreement"), dated as of November 30, 2007, made by each
entity listed as a pledgor on the signature pages hereto (each a "Pledgor" and
collectively, the "Pledgors"), in favor of PORTSIDE GROWTH AND OPPORTUNITY FUND
a company organized under the laws of the Cayman Islands, in its capacity as
collateral agent (in such capacity, the "Collateral Agent") for the "Buyers" (as
defined below) party to the Securities Purchase Agreement, dated as of November
29, 2007 (as amended, restated or otherwise modified from time to time, the
"Securities Purchase Agreement").
 
WITNESSETH:
 
WHEREAS, DigitalFX International, Inc., a Florida corporation (the "Company")
and each party listed as a "Buyer" on the Schedule of Buyers attached to the
Securities Purchase Agreement (collectively, the "Buyers") are parties to the
Securities Purchase Agreement, pursuant to which the Company has agreed to sell,
and the Buyers have agreed to purchase, the "Notes" (as defined therein);
 
WHEREAS, it is a condition precedent to the Buyers purchasing the Notes that the
Pledgors shall have executed and delivered to the Collateral Agent for the
benefit of itself and the Buyers this Agreement to secure all of the Company's
obligations under the Securities Purchase Agreement, the Notes issued pursuant
thereto (as such Notes may be amended, restated, replaced or otherwise modified
from time to time in accordance with the terms thereof, collectively, the
"Notes") and the other "Transaction Documents" (as defined in the Securities
Purchase Agreement, the "Transaction Documents"), on such terms and conditions
as are set forth herein;
 
WHEREAS, each of the Pledgors other than the Company (i) shall have executed a
Guaranty, dated as of the date hereof, in favor of the Collateral Agent (the
"Guaranty"), guaranteeing all present and future obligations of the Company
under the Securities Purchase Agreement, the Notes and the other Transaction
Documents on such terms and conditions as are set forth therein and (ii) shall
have executed, together with the Company, a Security Agreement granting the
Collateral Agent a first priority perfected lien in certain of their personal
property (the "Security Agreement") on such terms and conditions as are set
forth therein;
 
WHEREAS, the Pledgors are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation, with the credit needed
from time to time by each Pledgor often being provided through financing
obtained by the other Pledgors and the ability to obtain such financing being
dependent on the successful operations of all of the Pledgors as a whole; and
 
WHEREAS, each Pledgor has determined that the execution, delivery and
performance of this Agreement directly benefits, and is in the best interest of,
such Pledgor.
 
NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Buyers to perform under the Securities Purchase
Agreement, each Pledgor agrees with the Collateral Agent as follows:
 

--------------------------------------------------------------------------------


 
SECTION 1. Definitions and Rules of Interpretation.
 
(a) Definitions. Reference is made to the Securities Purchase Agreement and the
Notes for a statement of terms thereof. All terms used in this Agreement which
are defined in the Securities Purchase Agreement or the Notes or in Article 8 or
Article 9 of the Uniform Commercial Code as in effect from time to time in the
State of New York (the "Code"), and which are not otherwise defined herein shall
have the same meanings herein as set forth therein; provided, that terms used
herein which are defined in the Code as in effect in the State of New York on
the date hereof shall continue to have the same meaning notwithstanding any
replacement or amendment of such statute except as the Collateral Agent may
otherwise determine. In the event that any such term is defined in both the
Securities Purchase Agreement or the Notes and the Code, the definition of such
term in the Securities Purchase Agreement or the Notes shall control.
 
(b) Rules of Interpretation. Except as otherwise expressly provided in this
Agreement, the following rules of interpretation apply to this Agreement: (i)
the singular includes the plural and the plural includes the singular; (ii) "or"
and "any" are not exclusive and "include" and "including" are not limiting;
(iii) a reference to any agreement or other contract includes permitted
supplements and amendments; (iv) a reference to a law includes any amendment or
modification to such law and any rules or regulations issued thereunder; (v) a
reference to a person includes its permitted successors and assigns; and (vi) a
reference in this Agreement to an Article, Section, Annex, Exhibit or Schedule
is to the Article, Section, Annex, Exhibit or Schedule of this Agreement.
 
SECTION 2. Pledge and Grant of Security Interest. As collateral security for all
of the Obligations (as defined in Section 3 hereof), each of the Pledgors hereby
pledges and assigns and grants to the Collateral Agent a continuing security
interest in, and Lien on, all of such Pledgor's right, title and interest in and
to the following (collectively, the "Collateral"):
 
(a) all present, as set forth in Schedule I, and all future, issued and
outstanding shares of capital stock, or other equity or investment securities
of, or partnership, membership, or joint venture interests in, each Subsidiary
(as defined in the Securities Purchase Agreement), whether now owned or
hereafter acquired by such Pledgor and whether or not evidenced or represented
by any stock certificate, certificated security or other instrument, together
with the certificates representing such equity interests, all options and other
rights, contractual or otherwise, in respect thereof and all dividends,
distributions, cash, instruments, investment property and any other property
(including, but not limited to, any stock dividend and any distribution in
connection with a stock split) from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
foregoing and all cash and noncash proceeds thereof (collectively, the "Pledged
Shares"); 
 
(b) all present and future increases, profits, combinations, reclassifications,
and substitutes and replacements for all or part of the foregoing Collateral
heretofore described;
 
(c) all investment property, financial assets, securities, capital stock, other
equity interests, stock options and commodity contracts of such Pledgor, all
notes, debentures, bonds, promissory notes or other evidences of indebtedness
payable or owing to such Pledgor, and all other assets now or hereafter received
or receivable with respect to the foregoing;
 
-2-

--------------------------------------------------------------------------------


 
(d) all securities entitlements of such Pledgor in any and all of the foregoing;
and
 
(e) all proceeds (including proceeds of proceeds) of any and all of the
foregoing;
 
in each case, whether now owned or hereafter acquired by such Pledgor and
howsoever its interest therein may arise or appear (whether by ownership,
security interest, Lien, claim or otherwise).
 
Notwithstanding anything herein to the contrary, the term "Collateral" shall not
include in the case of a Subsidiary organized under the laws of a jurisdiction
other than the United States, any of the states thereof or the District of
Columbia (a "Foreign Subsidiary"), more than 65% (or such greater percentage
that, due to a change in applicable law after the date hereof, (i) would not
reasonably be expected to cause the undistributed earnings of such Foreign
Subsidiary as determined for United States federal income tax purposes to be
treated as a deemed dividend to such Foreign Subsidiary's United States parent
and (ii) would not reasonably be expected to cause any material adverse tax
consequences) of the issued and outstanding shares of Capital Stock entitled to
vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) (it being
understood and agreed that the Collateral shall include 100% of the issued and
outstanding shares of Capital Stock not entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) or other equity interest of such Foreign
Subsidiary). "Capital Stock" means (i) with respect to any Person that is a
corporation, any and all shares, interests, participations or other equivalents
(however designated and whether or not voting) of corporate stock, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership or other equity interests of such Person. "Person" means an
individual, corporation, limited liability company, partnership, association,
joint-stock company, trust, unincorporated organization, joint venture or other
enterprise or entity or Governmental Authority. "Governmental Authority" means
any nation or government, any Federal, state, city, town, municipality, county,
local or other political subdivision thereof or thereto and any department,
commission, board, bureau, instrumentality, agency or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.
 
The Pledgors agree that the pledge of the shares of Capital Stock acquired by a
Pledgor of any and all Persons now or hereafter existing who is a Foreign
Subsidiary may be supplemented by one or more separate pledge agreements, deeds
of pledge, share charges, or other similar agreements or instruments, executed
and delivered by the relevant Pledgors in favor of the Collateral Agent, which
pledge agreements will provide for the pledge of such shares of Capital Stock in
accordance with the laws of the applicable foreign jurisdiction. With respect to
such shares of Capital Stock, the Collateral Agent may, at any time and from
time to time, in its sole discretion, take actions in such foreign jurisdictions
that will result in the perfection of the Lien created in such shares of Capital
Stock.
 
-3-

--------------------------------------------------------------------------------


 
SECTION 3. Security for Obligations. The security interest created hereby in the
Collateral constitutes continuing collateral security for all of the following
obligations, whether now existing or hereafter incurred (the "Obligations"):
 
(a) (i) the payment by the Company, as and when due and payable (by scheduled
maturity, required prepayment, acceleration, demand or otherwise), of all
amounts from time to time owing by it in respect of the Securities Purchase
Agreement, the Notes and the other Transaction Documents, and (ii) the payment
by each of the Guarantors (as defined in the Guaranty), as and when due and
payable of all “Guaranteed Obligations” under (and as defined in) the Guaranty,
including, without limitation, (A) all principal of and interest on the Notes
(including, without limitation, all interest that accrues after the commencement
of any bankruptcy proceeding of the Pledgors, whether or not the payment of such
interest is unenforceable or is not allowable due to the existence of such
bankruptcy proceeding), and (B) all fees, commissions, expense reimbursements,
indemnifications and all other amounts due or to become due under any of the
Transaction Documents; and
 
(b) the due performance and observance by each Pledgor of all of its other
obligations from time to time existing in respect of any of the Transaction
Documents for so long as the Notes are outstanding.
 
SECTION 4. Delivery of the Collateral.
 
(a) All certificates currently representing the Pledged Shares shall be
delivered to the Collateral Agent on or prior to the execution and delivery of
this Agreement. All other promissory notes, certificates and instruments
constituting Collateral from time to time or required to be pledged to the
Collateral Agent pursuant to the terms of this Agreement (the "Additional
Collateral") shall be delivered to the Collateral Agent promptly upon receipt
thereof by or on behalf of any of the Pledgors. All such promissory notes,
certificates and instruments shall be held by the Collateral Agent pursuant
hereto and shall be delivered in suitable form for transfer by delivery or shall
be accompanied by duly executed instruments of transfer or assignment or undated
stock powers executed in blank, all in form and substance reasonably
satisfactory to the Collateral Agent. If any Collateral consists of
uncertificated securities, unless the immediately following sentence is
applicable thereto, the Pledgors shall cause the Collateral Agent (or its
designated custodian, nominee or other designee) to become the registered holder
thereof, or cause each issuer of such securities to agree that it will comply
with instructions originated by the Collateral Agent (or its designated
custodian, nominee or other designee) with respect to such securities without
further consent by the Pledgors. If any Collateral consists of securities
entitlements, the Pledgors shall transfer such securities entitlements to the
Collateral Agent (or its designated custodian, nominee or other designee) or
cause the applicable securities intermediary to agree that it will comply with
entitlement orders by the Collateral Agent (or its designated custodian, nominee
or other designee) without further consent by the Pledgors. 
 
(b) Promptly upon the receipt by any Pledgor of any Additional Collateral, a
Pledge Amendment, duly executed by such Pledgor, in substantially the form of
Annex I hereto (a "Pledge Amendment"), shall be delivered to the Collateral
Agent, in respect of the Additional Collateral which is or are to be pledged
pursuant to this Agreement, which Pledge Amendment shall from and after delivery
thereof constitute part of Schedule I hereto. Each Pledgor hereby authorizes the
Collateral Agent to attach each Pledge Amendment to this Agreement and agrees
that all promissory notes, certificates or instruments listed on any Pledge
Amendment shall for all purposes hereunder constitute Collateral and such
Pledgor shall be deemed upon delivery thereof to have made the representations
and warranties set forth in Section 5 with respect to such Additional Collateral
as of the date of the Pledge Amendment.
 
-4-

--------------------------------------------------------------------------------


 
(c) If any Pledgor shall receive, by virtue of such Pledgor's being or having
been an owner of any Collateral, any (i) stock certificate (including, without
limitation, any certificate representing a stock dividend or distribution in
connection with any increase or reduction of capital, reclassification, merger,
consolidation, sale of assets, combination of shares, stock split, spin-off or
split-off), promissory note or other instrument, (ii) option or right, whether
as an addition to, substitution for, or in exchange for, any Collateral, or
otherwise, (iii) dividends payable in cash (except such dividends permitted to
be retained by such Pledgor pursuant to Section 7 hereof) or in securities or
other property or (iv) dividends, distributions, cash, instruments, investment
property and other property in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in surplus, such Pledgor shall receive such stock certificate, promissory
note, instrument, option, right, payment or distribution in trust for the
benefit of the Collateral Agent, shall segregate it from such Pledgor's other
property and shall deliver it forthwith to the Collateral Agent in the exact
form received, with any necessary endorsement and/or appropriate stock powers
duly executed in blank, to be held by the Collateral Agent as Collateral and as
further collateral security for the Obligations.
 
SECTION 5. Representations and Warranties. Each Pledgor jointly and severally
represents and warrants as of the date of this Agreement as follows:
 
(a) Each Pledgor (i) is a corporation, limited liability company or limited
partnership duly organized, validly existing and in good standing under the laws
of the state or jurisdiction of its organization, and (ii) has all corporate,
limited liability company or limited partnership power and authority to execute,
deliver and perform this Agreement.
 
(b) The execution, delivery and performance by each Pledgor of this Agreement
(i) have been duly authorized by all necessary corporate, limited liability
company or limited partnership action, (ii) do not and will not contravene its
charter or bylaws, its limited liability company or operating agreement or its
certificate of partnership or partnership agreement, as applicable, or any
applicable law or any contractual restriction binding on or affecting it or any
of its properties, and (iii) do not and will not result in or require the
creation of any Lien upon or with respect to any of its properties other than
pursuant to this Agreement.
 
(c) The issuers of the Pledged Shares set forth in Schedule I hereto are the
Pledgors' only Subsidiaries existing on the date hereof. The Pledged Shares have
been duly authorized and validly issued, are fully paid and nonassessable and
the holders thereof are not entitled to any preemptive first refusal or other
similar rights. Except as noted in Schedule I hereto, the Pledged Shares
constitute 100% of the issued shares of capital stock, partnership interests or
membership or other equity interests, as applicable, of the Subsidiaries. All
other shares of stock constituting Collateral will be, when issued, duly
authorized and validly issued, fully paid and nonassessable.
 
-5-

--------------------------------------------------------------------------------


 
(d) The Pledgors are and will be at all times the legal and beneficial owners of
the Collateral free and clear of any Lien, other than Permitted Liens.
 
(e) The exercise by the Collateral Agent of any of its rights and remedies
hereunder will not contravene any law or any contractual restriction binding on
or affecting any Pledgor or any of the properties of any Pledgor and will not
result in or require the creation of any Lien upon or with respect to any of the
properties of any Pledgor other than pursuant to this Agreement and the other
Transaction Documents.
 
(f) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority is required to be obtained by any Pledgor for
(i) the due execution, delivery and performance by any Pledgor of this
Agreement, (ii) the grant by any Pledgor, or the perfection of the security
interest and Lien purported to be created hereby in the Collateral or (iii) the
exercise by the Collateral Agent of any of its rights and remedies hereunder,
except as may be required in connection with any sale of any Collateral by laws
affecting the offering and sale of securities generally.
 
(g) This Agreement creates a valid security interest and Lien in favor of the
Collateral Agent in the Collateral, as security for the Obligations. The
Collateral Agent's having possession of the promissory notes evidencing the
Collateral, the certificates representing the Pledged Shares and all other
certificates, instruments and cash constituting Collateral from time to time
results in the perfection of the security interest in such Collateral. Such
security interest and Lien is, or in the case of Collateral in which any of the
Pledgors obtains rights after the date hereof, will be, a perfected Lien. All
action necessary to perfect and protect such security interest and Lien has been
duly taken, except for the Collateral Agent's having possession of certificates,
instruments, securities entitlements and cash constituting Collateral after the
date hereof.
 
SECTION 6. Covenants as to the Collateral. So long as any Obligations shall
remain outstanding and the Securities Purchase Agreement and the other
Transaction Documents shall not have been terminated, each Pledgor will, unless
the Collateral Agent shall otherwise consent in writing:
 
(a) keep adequate records concerning the Collateral owned or purported to be
owned by it, and permit, in accordance with Section 4 (i) of the Securities
Purchase Agreement, the Collateral Agent, or any designees or representatives
thereof at any time or from time to time during reasonable hours after prior
written notice to examine and make copies of and abstracts from such records;
 
(b) at the Pledgors' joint and several expense, promptly deliver to the
Collateral Agent a copy of each material notice or other material communication
received by any Pledgor in respect of the Collateral;
 
-6-

--------------------------------------------------------------------------------


 
(c) at the Pledgors' joint and several expense, defend the Collateral Agent's
right, title and security interest in and to the Collateral against the claims
of any Person (other than the holders of Permitted Liens);
 
(d) at the Pledgors' joint and several expense, at any time and from time to
time, promptly execute and deliver all further instruments and documents and
take all further action that may be necessary or that the Collateral Agent may
reasonably request in order to (i) perfect and protect, or maintain the
perfection of, the security interest and Lien purported to be created hereby,
(ii) enable the Collateral Agent to exercise and enforce its rights and remedies
hereunder in respect of the Collateral or (iii) otherwise effect the purposes of
this Agreement, including, without limitation, delivering to the Collateral
Agent irrevocable proxies in respect of the Collateral for exercise pursuant to
Section 7 hereof;
 
(e) not sell, assign (by operation of law or otherwise), exchange or otherwise
dispose of any Collateral or any interest therein except in the ordinary course
of business or as expressly permitted by the Securities Purchase Agreement or
the Notes;
 
(f) not create or suffer to exist any Lien, upon or with respect to any
Collateral except for Permitted Liens;
 
(g) not make or consent to any amendment or other modification or waiver with
respect to any Collateral or enter into any agreement or permit to exist any
restriction with respect to any Collateral other than pursuant to the
Transaction Documents;
 
(h) except as expressly permitted by the Securities Purchase Agreement, not
permit the issuance of (i) any additional shares of any class of capital stock,
partnership interests, member interests or other equity of any Subsidiary, (ii)
any securities convertible voluntarily by the holder thereof or automatically
upon the occurrence or non-occurrence of any event or condition into, or
exchangeable for, any such shares of capital stock of any Subsidiary or (iii)
any warrants, options, contracts or other commitments entitling any Person to
purchase or otherwise acquire any such shares of capital stock of any
Subsidiary;
 
(i) not issue any stock certificate, certificated security or other instrument
to evidence or represent any shares of capital stock, any partnership interest
or membership interest of any Subsidiary described in Schedule I hereto; and
 
(j) not take or fail to take any action which would in any manner impair the
validity or enforceability of the Collateral Agent's security interest in and
Lien on any Collateral.
 
SECTION 7. Voting Rights, Dividends, Etc. in Respect of the Collateral.
 
(a) So long as no Event of Default (as defined in the Notes) (an "Event of
Default") shall have occurred and be continuing:
 
(i) each Pledgor may exercise any and all voting and other consensual rights
pertaining to any Collateral for any purpose not inconsistent with the terms of
this Agreement, the Securities Purchase Agreement or the other Transaction
Documents;
 
-7-

--------------------------------------------------------------------------------


 
(ii) the Pledgors may receive and retain any and all dividends, interest or
other distributions paid in respect of the Collateral to the extent permitted by
the Securities Purchase Agreement; provided, however, that any and all (A)
dividends and interest paid or payable other than in cash in respect of, and
instruments and other property received, receivable or otherwise distributed in
respect of or in exchange for, any Collateral, (B) dividends and other
distributions paid or payable in cash in respect of any Collateral in connection
with a partial or total liquidation or dissolution or in connection with a
reduction of capital, capital surplus or paid-in surplus, and (C) cash paid,
payable or otherwise distributed in redemption of, or in exchange for, any
Collateral, together with any dividend, distribution, interest or other payment
which at the time of such dividend, distribution, interest or other payment was
not permitted by the Securities Purchase Agreement, shall be, and shall
forthwith be delivered to the Collateral Agent to hold as, Collateral and shall,
if received by any of the Pledgors, be received in trust for the benefit of the
Collateral Agent, shall be segregated from the other property or funds of the
Pledgors, and shall be forthwith delivered to the Collateral Agent in the exact
form received with any necessary indorsement and/or appropriate stock powers
duly executed in blank, to be held by the Collateral Agent as Collateral and as
further collateral security for the Obligations; and
 
(iii) the Collateral Agent will execute and deliver (or cause to be executed and
delivered) to a Pledgor all such proxies and other instruments as such Pledgor
may reasonably request for the purpose of enabling such Pledgor to exercise the
voting and other rights which it is entitled to exercise pursuant to paragraph
(i) of this Section 7(a) and to receive the dividends, distributions, interest
and other payments which it is authorized to receive and retain pursuant to
paragraph (ii) of this Section 7(a), in each case, to the extent that the
Collateral Agent has possession of such Collateral.
 
(b) Upon the occurrence and during the continuance of an Event of Default:
 
(i) all rights of each Pledgor to exercise the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant to paragraph
(i) of subsection (a) of this Section 7, and to receive the dividends,
distributions, interest and other payments which it would otherwise be
authorized to receive and retain pursuant to paragraph (ii) of subsection (a) of
this Section 7, shall cease, and all such rights shall thereupon become vested
in the Collateral Agent which shall thereupon have the sole right to exercise
such voting and other consensual rights and to receive and hold as Collateral
such dividends, distributions, interest and other payments;
 
(ii) without limiting the generality of the foregoing, the Collateral Agent may
at its option exercise any and all rights of conversion, exchange, subscription
or any other rights, privileges or options pertaining to any of the Collateral
as if it were the absolute owner thereof, including, without limitation, the
right to exchange, in its discretion, any and all of the Collateral upon the
merger, consolidation, reorganization, recapitalization or other adjustment of
any issuer of the Collateral or upon the exercise by any issuer of the
Collateral of any right, privilege or option pertaining to any Collateral, and,
in connection therewith, to deposit and deliver any and all of the Collateral
with any committee, depository, transfer collateral agent, registrar or other
designated collateral agent upon such terms and conditions as it may determine;
and
 
-8-

--------------------------------------------------------------------------------


 
(iii) all dividends, distributions, interest and other payments which are
received by any Pledgor contrary to the provisions of paragraph (i) of this
Section 7(b) shall be received in trust for the benefit of the Collateral Agent,
shall be segregated from other funds of such Pledgor, and shall be forthwith
paid over to the Collateral Agent as Collateral in the exact form received with
any necessary indorsement and/or appropriate stock powers duly executed in
blank, to be held by the Collateral Agent as Collateral and as further
collateral security for the Obligations.
 
SECTION 8. Additional Provisions Concerning the Collateral.
 
(a) Each Pledgor hereby (i) authorizes the Collateral Agent to file one or more
financing or continuation statements, and amendments thereto, relating to the
Collateral, without the signature of such Pledgor where permitted by law, (ii)
ratifies such authorization to the extent that the Collateral Agent has filed
any such financing or continuation statements, or amendments thereto, without
the signature of such Pledgor prior to the date hereof and (iii) authorizes the
Collateral Agent to execute any agreements, instruments or other documents in
such Pledgor's name and to file such agreements, instruments or other documents
to perfect, protect or enforce the security interest and Lien of the Collateral
Agent in the Collateral or as provided under Article 8 or Article 9 of the Code
in any appropriate filing office.
 
(b) Each Pledgor hereby irrevocably appoints the Collateral Agent as its
attorney-in-fact and proxy, with full authority in the place and stead and in
its name or otherwise, from time to time in the Collateral Agent's discretion to
take any action and to execute any instrument which the Collateral Agent may
deem necessary or advisable to accomplish the purposes of this Agreement
(subject to the rights of such Pledgor under Section 7(a) hereof), including,
without limitation, to receive, indorse and collect all instruments made payable
to such Pledgor representing any dividend, interest payment or other
distribution in respect of any Collateral and to give full discharge for the
same. This power is coupled with an interest and is irrevocable until the
termination of this Agreement in accordance with Section 13(e) hereof.
 
(c) If any Pledgor fails to perform any agreement or obligation contained
herein, the Collateral Agent itself may perform, or cause performance of, such
agreement or obligation, and the expenses of the Collateral Agent incurred in
connection therewith shall be jointly and severally payable by the Pledgors
pursuant to Section 10 hereof and shall be secured by the Collateral.
 
(d) Other than the exercise of reasonable care to assure the safe custody of the
Collateral while held hereunder, the Collateral Agent shall have no duty or
liability to preserve rights pertaining thereto and shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering surrender of
it to any of the Pledgors. The Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its possession if the Collateral is accorded treatment substantially equal to
that which the Collateral Agent accords its own property, it being understood
that the Collateral Agent shall not have responsibility for (i) ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relating to any Collateral, whether or not the Collateral Agent
has or is deemed to have knowledge of such matters, or (ii) taking any necessary
steps to preserve rights against any parties with respect to any Collateral.
 
-9-

--------------------------------------------------------------------------------


 
(e) The powers conferred on the Collateral Agent hereunder are solely to protect
its interest in the Collateral and shall not impose any duty upon it to exercise
any such powers. Except for the safe custody of any Collateral in its possession
and the accounting for monies actually received by it hereunder, the Collateral
Agent shall have no duty as to any Collateral or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral.
 
(f) Upon the occurrence and during the continuation of any Event of Default, the
Collateral Agent may at any time in its discretion (i) without notice to the
Pledgors, transfer or register in the name of the Collateral Agent or any of its
nominees any or all of the Collateral, subject only to the revocable rights of
the Pledgors under Section 7(a) hereof, and (ii) exchange certificates or
instruments constituting Collateral for certificates or instruments of smaller
or larger denominations.
 
SECTION 9. Remedies Upon Default. If any Event of Default shall have occurred
and be continuing:
 
(a) The Collateral Agent may exercise in respect of the Collateral, in addition
to other rights and remedies provided for herein or otherwise available to it,
all of the rights and remedies of a secured party on default under the Code then
in effect in the State of New York; and without limiting the generality of the
foregoing and without notice except as specified below, sell the Collateral or
any part thereof in one or more parcels at public or private sale, at any
exchange or broker's board or elsewhere, at such price or prices and on such
other terms as the Collateral Agent may deem commercially reasonable. The
Pledgors agree that, to the extent notice of sale shall be required by law, at
least ten (10) days' notice to any of the Pledgors of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Collateral Agent shall not be obligated
to make any sale of Collateral regardless of notice of sale having been given.
The Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.
 
(b) Each Pledgor recognizes that it may be impracticable to effect a public sale
of all or any part of the Pledged Shares or any other securities constituting
Collateral and that the Collateral Agent may, therefore, determine to make one
or more private sales of any such securities to a restricted group of purchasers
who will be obligated to agree, among other things, to acquire such securities
for its own account, for investment and not with a view to the distribution or
resale thereof. Each Pledgor acknowledges that any such private sale may be at
prices and on terms less favorable to the seller than the prices and other terms
which might have been obtained at a public sale and, notwithstanding the
foregoing, agrees that such private sales shall be deemed to have been made in a
commercially reasonable manner and that the Collateral Agent shall have no
obligation to delay sale of any such securities for the period of time necessary
to permit the issuer of such securities to register such securities for public
sale under the Securities Act of 1933, as amended (the "Securities Act"). Each
Pledgor further acknowledges and agrees that any offer to sell such securities
which has been (i) publicly advertised on a bona fide basis in a newspaper or
other publication of general circulation in the financial community of New York,
New York (to the extent that such an offer may be so advertised without prior
registration under the Securities Act) or (ii) made privately in the manner
described above to not less than fifteen (15) bona fide offerees shall be deemed
to involve a "public disposition" for the purposes of Section 9-610 of the Code
(or any successor or similar, applicable statutory provision) as then in effect
in the State of New York, notwithstanding that such sale may not constitute a
"public offering" under the Securities Act, and that the Collateral Agent may,
in such event, bid for the purchase of such securities.
 
-10-

--------------------------------------------------------------------------------


 
(c) Any cash held by the Collateral Agent as Collateral and all cash proceeds
received by the Collateral Agent in respect of any sale of, collection from, or
other realization upon, all or any part of the Collateral shall be applied
(after payment of any amounts payable to the Collateral Agent pursuant to
Section 10 hereof) by the Collateral Agent against, all or any part of the
Obligations in such order as the Collateral Agent shall elect consistent with
the provisions of the Securities Purchase Agreement.
 
(d) In the event that the proceeds of any such sale, collection or realization
are insufficient to pay all amounts to which the Collateral Agent is legally
entitled, the Pledgors shall be jointly and severally liable for the deficiency,
together with interest thereon at the highest rate specified in the Notes for
interest on overdue principal thereof or such other rate as shall be fixed by
applicable law, together with the costs of collection and the reasonable fees,
costs and expenses of any attorneys employed by the Collateral Agent to collect
such deficiency.
 
SECTION 10. Indemnity and Expenses.
 
(a) Each of the Pledgors, jointly and severally, hereby agrees to indemnify and
hold the Collateral Agent (and all of its officers, directors, employees,
attorneys, and consultants) harmless from and against any and all claims,
damages, losses, liabilities, obligations, penalties, fees, costs and expenses
(including, without limitation, reasonable legal fees and disbursements of
counsel) to the extent that they arise out of or otherwise result from this
Agreement (including, without limitation, enforcement of this Agreement), except
such claims, losses or liabilities arising or resulting directly from such
Person's gross negligence or willful misconduct as determined by a court of
competent jurisdiction.
 
(b) Each Pledgor shall be jointly and severally obligated for, and will upon
demand pay to the Collateral Agent the reasonable amount of any and all
out-of-pocket costs and expenses, including the reasonable fees and
disbursements of the Collateral Agent's counsel and of any experts which the
Collateral Agent may incur in connection with (i) the preparation, negotiation,
execution, delivery, recordation, administration, amendment, waiver or other
modification or termination of this Agreement, (ii) the custody, preservation,
use or operation of, or the sale of, collection from, or other realization upon,
any Collateral, (iii) the exercise or enforcement of any of the rights of the
Collateral Agent hereunder, or (iv) the failure by any Pledgor to perform or
observe any of the provisions hereof.
 
-11-

--------------------------------------------------------------------------------


 
SECTION 11. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed (by certified mail, postage
prepaid and return receipt requested), sent by Federal Express or other
recognized courier service (return receipt requested), telecopied or delivered,
if to any Pledgor, to it at the address specified for the Company in the
Securities Purchase Agreement or if to the Collateral Agent, to it at the
address specified in the Securities Purchase Agreement; or as to either such
Person at such other address as shall be designated by such Person in a written
notice to such other Person complying as to delivery with the terms of this
Section 11. All such notices and other communications shall be effective (i) if
sent by certified mail, postage prepaid, return receipt requested, when received
or three (3) Business Days after mailing, whichever first occurs, (ii) if
telecopied, when transmitted and confirmation is received, provided same is on a
Business Day and, if not, on the next Business Day or (iii) if delivered or sent
by Federal Express or other recognized courier service (return receipt
requested), upon delivery, provided same is on a Business Day and, if not, on
the next Business Day.
 
SECTION 12. Security Interest Absolute. All rights of the Collateral Agent, all
Liens and all obligations of each of the Pledgors hereunder shall be absolute
and unconditional irrespective of: (i) any lack of validity or enforceability of
the Securities Purchase Agreement or any other Transaction Document, (ii) any
change in the time, manner or place of payment of, or in any other term in
respect of, all or any of the Obligations, or any other amendment or waiver of
or consent to any departure from the Securities Purchase Agreement or any other
Transaction Document, (iii) any exchange or release of, or non-perfection of any
Lien on any Collateral, or any release or amendment or waiver of or consent to
departure from any guaranty, for all or any of the Obligations, or (iv) any
other circumstance which might otherwise constitute a defense available to, or a
discharge of, any of the Pledgors in respect of the Obligations (other than the
payment in full of the Obligations). All authorizations and agencies contained
herein with respect to any of the Collateral are irrevocable and powers coupled
with an interest.
 
SECTION 13. Miscellaneous.
 
(a) No amendment of any provision of this Agreement shall be effective unless it
is in writing and signed by each Pledgor and the Collateral Agent, and no waiver
of any provision of this Agreement, and no consent to any departure by the
Pledgors therefrom, shall be effective unless it is in writing and signed by the
Collateral Agent, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.
 
(b) No failure on the part of the Collateral Agent to exercise, and no delay in
exercising, any right hereunder or under any other Transaction Document shall
operate as a waiver hereof or thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise hereof or thereof or
the exercise of any other right. The rights and remedies of the Collateral Agent
provided herein and in the other Transaction Documents are cumulative and are in
addition to, and not exclusive of, any rights or remedies provided by law. The
rights of the Collateral Agent under any Transaction Document against any party
thereto are not conditional or contingent on any attempt by the Collateral Agent
to exercise any of its rights under any other Transaction Document against such
party or against any other Person.
 
-12-

--------------------------------------------------------------------------------


 
(c) Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.
 
(d) This Agreement shall create a continuing security interest in and Lien on
the Collateral and shall (i) remain in full force and effect until the
termination of this Agreement in accordance with Section 13 (e) hereof and
(ii) be binding on the Pledgors and their respective successors and assigns and
shall inure, together with all rights and remedies of the Collateral Agent, to
the benefit of the Collateral Agent and its successors, transferees and assigns.
Without limiting the generality of clause (ii) of the immediately preceding
sentence, the Collateral Agent may assign or otherwise transfer its rights and
obligations under this Agreement and any other Transaction Document to any other
Person pursuant to the terms of the Securities Purchase Agreement, and such
other Person shall thereupon become vested with all of the benefits in respect
thereof granted to the Collateral Agent herein or otherwise. Upon any such
assignment or transfer, all references in this Agreement to the Collateral Agent
shall mean the assignee of the Collateral Agent. None of the rights or
obligations of any of the Pledgors hereunder may be assigned or otherwise
transferred without the prior written consent of the Collateral Agent, and any
such assignment or transfer without such consent shall be null and void.
 
(e) Notwithstanding anything to the contrary in this Agreement, (i) this
Agreement (along with all powers of attorney granted hereunder) and the security
interests and Lien created hereby shall terminate and all rights to the
Collateral shall revert to the Pledgors upon the repayment in full and/or
complete conversion to equity securities of the Company of all indebtedness
obligations owed by the Company to the Buyers under the Notes (including,
without limitation, all principal, interest and fees related to the Notes), and
(ii) the Collateral Agent will, upon each Pledgor's request and at each such
Pledgor's expense, (A) return to such Pledgor such of the Collateral (to the
extent delivered to the Collateral Agent) as shall not have been sold or
otherwise disposed of or applied pursuant to the terms hereof, and (B) execute
and deliver to such Pledgor, without recourse, representation or warranty, such
documents as such Pledgor shall reasonably request to evidence such termination.
 
(f) The internal laws, and not the laws of conflicts, of New York shall govern
the enforceability and validity of this Agreement, the construction of its terms
and the interpretation of the rights and duties of the parties, except as
required by mandatory provisions of law and except to the extent that the
validity and perfection or the perfection and the effect of perfection or
non-perfection of the security interest and Lien created hereby, or remedies
hereunder, in respect of any particular Collateral are governed by the law of a
jurisdiction other than the State of New York.
 
-13-

--------------------------------------------------------------------------------


 
(g) Each party to this Agreement hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in Manhattan or the
Commercial Division, Civil Branch of the Supreme Court of the State of Yew York
sitting in New York County in connection with any suit, action or proceeding
directly or indirectly arising out of, under or in connection with this
Agreement or the other Transaction Documents or the transactions contemplated
hereby or thereby. No party to this Agreement may move to (i) transfer any such
suit, action or proceeding brought in such New York court or federal court to
another jurisdiction, (ii) consolidate any such suit, action or proceeding
brought in such New York court or federal court with a suit, action or
proceeding in another jurisdiction or (iii) dismiss any such suit, action or
proceeding brought in such New York court or federal court for the purpose of
bringing the same in another jurisdiction. Each party to this Agreement agrees
that a final judgment in any such suit, action or proceeding shall be conclusive
and may be enforced in any other jurisdiction by suit on the judgment or in any
other manner provided by law. Each party to this Agreement hereby irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Agreement
or the other Transaction Documents, in any New York court sitting in the County
of New York or any federal court sitting in the Southern District of New York.
 
(h) Each Pledgor irrevocably consents to the service of process of any of the
aforesaid courts in any such action, suit or proceeding by the mailing of copies
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, to such Pledgor at its address provided herein, such
service to become effective when received or 10 days after such mailing,
whichever first occurs.
 
(i) Nothing contained herein shall affect the right of the Collateral Agent to
serve process in any other manner permitted by law or commence legal proceedings
or otherwise proceed against any Pledgor or any property of any Pledgor in any
other jurisdiction.
 
(j) Each Pledgor irrevocably and unconditionally waives any right it may have to
claim or recover in any legal action, suit or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
 
(k) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR OTHER TRANSACTION DOCUMENTS.
 
(l) The headings herein are for convenience only, do not constitute a part of
this Agreement and shall not be deemed to limit or affect any of the provisions
hereof. The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.
 
(m) This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together shall constitute one and the
same agreement.
 
-14-

--------------------------------------------------------------------------------


 
(n) All of the obligations of the Pledgors hereunder are joint and several. The
Collateral Agent may, in its sole and absolute discretion, enforce the
provisions hereof against any of the Pledgors and shall not be required to
proceed against all Pledgors jointly or seek payment from the Pledgors ratably.
In addition, the Collateral Agent may, in its sole and absolute discretion,
select the Collateral of any one or more of the Pledgors for sale or application
to the Obligations, without regard to the ownership of such Collateral, and
shall not be required to make such selection ratably from the Collateral owned
by all of the Pledgors. The release or discharge of any Pledgor by the
Collateral Agent shall not release or discharge any other Pledgor from the
obligations of such Person hereunder.
 
[Signature Page Follows]
 

-15-

--------------------------------------------------------------------------------




    IN WITNESS WHEREOF, each Pledgor has caused this Agreement to be executed
and delivered by its officer thereunto duly authorized, as of the date first
above written.
 

        DIGITALFX INTERNATIONAL, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Name:  
Title:

 

        DIGITALFX NETWORKS, LLC  
   
   
    By:      

--------------------------------------------------------------------------------

Name:  
Title:

 

        DIGITALFX SOLUTIONS, LLC  
   
   
    By:      

--------------------------------------------------------------------------------

Name:  
Title:

 

        VMDIRECT L.L.C.  
   
   
    By:      

--------------------------------------------------------------------------------

Name:  
Title:

 


--------------------------------------------------------------------------------




ACCEPTED BY:               PORTSIDE GROWTH AND OPPORTUNITY FUND              
By:      

--------------------------------------------------------------------------------

Name:
   
Title:
     

 
 
 
 
 
Pledge Agreement
 

--------------------------------------------------------------------------------




